Citation Nr: 0908161	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether a VA-Form 9 substantive appeal was timely 
received for a service connection claim for tinnitus.   

2.  Whether a VA-Form 9 substantive appeal was timely 
received for a service connection claim for impingement 
syndrome left shoulder with degenerative joint disease.

3.  Whether a VA-Form 9 substantive appeal was timely 
received for an initial increased rating claim in excess of 0 
percent for reactive airway disease.

4.  Whether a VA-Form 9 substantive appeal was timely 
received for an initial increased rating claim in excess of 0 
percent for temporomandibular syndrome.

5.  Whether a VA-Form 9 substantive appeal was timely 
received for an initial increased rating claim in excess of 
10 percent for autonomic neuropathy, left side.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1962 to 
December 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which determined that the Veteran's VA-
Form 9 substantive appeal was untimely with respect to his 
service connection claims for tinnitus and impingement 
syndrome left shoulder with degenerative joint disease, and 
initial increased rating claims in excess of 0 percent for 
reactive airway disease, 0 percent for temporomandibular 
syndrome, and 10 percent for autonomic neuropathy, left side.  

The latest correspondence from the Veteran notes that his 
address has changed to 416 Marianna Place, Rio Vista, 
California, 94571.

Given the unfavorable decision below, the Veteran's untimely 
VA-Form 9 in March 2006 is referred to the RO as informal 
claims to reopen service connection for tinnitus and 
impingement syndrome left shoulder with degenerative joint 
disease, and increased rating claims for reactive airway 
disease, temporomandibular syndrome, and autonomic neuropathy 
left side.



FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for 
tinnitus and impingement syndrome left shoulder with 
degenerative joint disease, and granted service connection 
for reactive airway disease assigning a 0 percent rating, 
temporomandibular syndrome assigning a 0 percent rating, and 
autonomic neuropathy, left side assigning a 10 percent 
rating.  Notice of this decision was sent to the Veteran's 
last known address of record on June 3, 2004.

2.  A Notice of Disagreement (NOD) as to the May 2004 rating 
decision was received from the Veteran on December 7, 2004.

3.  A Statement of the Case (SOC) was sent to the Veteran's 
last known address of record on December 2, 2005 and the 
cover letter that was mailed with the SOC advised the Veteran 
that, to perfect his appeal in the above matter, he had to 
submit a Substantive Appeal within 60 days or within the 
remainder, if any, of the one year period following date of 
notification of the rating decision appealed.

4.  The Veteran did not submit a Substantive Appeal or 
request an extension in a timely manner.


CONCLUSIONS OF LAW

1.  The Veteran did not perfect an appeal as to the service 
connection claim for tinnitus and the claim must be 
dismissed. 38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 
(2008).

2.  The Veteran did not perfect an appeal as to the service 
connection claim for impingement syndrome left shoulder with 
degenerative joint disease and the claim must be dismissed. 
38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.109, 20.200, 20.202, 20.302, 20.303 (2008).

3.  The Veteran did not perfect an appeal as to the initial 
increased rating claim in excess of 0 percent for reactive 
airway disease and the claim must be dismissed. 38 U.S.C.A. 
§§ 7105, 7108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.109, 
20.200, 20.202, 20.302, 20.303 (2008).

4.  The Veteran did not perfect an appeal as to the initial 
increased rating claim in excess of 0 percent for 
temporomandibular syndrome and the claim must be dismissed. 
38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.109, 20.200, 20.202, 20.302, 20.303 (2008).

5.  The Veteran did not perfect an appeal as to the initial 
increased rating claim in excess of 10 percent for autonomic 
neuropathy, left side, and the claim must be dismissed. 38 
U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.109, 20.200, 20.202, 20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  38 
C.F.R. § 20.200.  The Substantive Appeal can be set forth on 
a VA Form 9 (Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  38 
C.F.R. § 20.202.  To be considered timely, the Substantive 
Appeal must be filed within 60 days from the date that the 
AOJ mails the Statement of the Case to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  38 C.F.R. § 20.302(b).  Additionally, an extension 
for filing a Substantive Appeal may be granted on motion 
filed prior to the expiration of the time limit described 
above.  38 C.F.R. § 20.303.  If the claimant fails to file a 
Substantive Appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

The Veteran did not timely file either a Substantive Appeal 
or a request for an extension of time to so do.  In a May 
2004 rating decision, the RO denied service connection for 
tinnitus and impingement syndrome left shoulder with 
degenerative joint disease, and granted service connection 
for reactive airway disease assigning a 0 percent rating, 
temporomandibular syndrome assigning a 0 percent rating, and 
autonomic neuropathy, left side assigning a 10 percent 
rating.  The Veteran received notification of this decision 
and expressed disagreement with the May 2004 rating decision 
by way of a December 2004 personal statement.  The RO issued 
an SOC on December 5, 2005, and the Veteran submitted a VA 
Form 9, Appeal to Board of Veterans' Appeals, on March 22, 
2006, which is approximately four months later.  

The Veteran asserts that he did not receive notice of the SOC 
until several months after its date, as he was assigned to an 
overseas position in December 2004, which caused a huge 
disruption in the flow of correspondence.  While it is 
understandable that the Veteran was in a position where his 
mail was delayed, the Veteran still has a responsibility to 
follow the procedural rules for filing timely appeals under 
VA regulations in order to pursue his claims.  The record 
does not show that VA ever received a request for more time 
to file a Substantive Appeal or that a VA Form 9 or an 
equivalent letter was submitted from either the Veteran or 
his representative within 60 days after the December 2005 SOC 
was mailed to the Veteran.  

Given the untimely appeal filed with respect to the service 
connection claims for tinnitus and impingement syndrome left 
shoulder with degenerative joint disease, and initial 
increased rating claims for reactive airway disease, 
temporomandibular syndrome, and autonomic neuropathy, left 
side, these claims must be dismissed.  

This matter has been considered with respect to VA's duty to 
notify and assist.  As the law and not the facts is 
dispositive in this case, VA's duties to notify and assist 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004) 
(VA not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit). 


ORDER

A VA-Form 9 substantive appeal was not timely received for a 
service connection claim for tinnitus and the claim is 
dismissed.   

A VA-Form 9 substantive appeal was not timely received for a 
service connection claim for impingement syndrome left 
shoulder with degenerative joint disease and the claim is 
dismissed.

A VA-Form 9 substantive appeal was not timely received for an 
initial increased rating claim in excess of 0 percent for 
reactive airway disease and the claim is dismissed.

A VA-Form 9 substantive appeal was not timely received for an 
initial increased rating claim in excess of 0 percent for 
temporomandibular syndrome and the claim is dismissed.

A VA-Form 9 substantive appeal was not timely received for an 
initial increased rating claim in excess of 10 percent for 
autonomic neuropathy, left side and the claim is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


